UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 9, 2012 Centaurus Diamond Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53286 71-1050559 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1000 W. Bonanza Rd., Las Vegas, Nevada 89106 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (702) 382-3385 Sweetwater Resources, Inc. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 5 –CORPORATE GOVERNANCE AND MANAGEMENT Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Name Change In connection with Sweetwater Resources, Inc.’s (the “Company”) receipt of approval from the Financial Industry Regulatory Authority (“FINRA”), effective July 9, 2012, the Company amended its Articles of Incorporation to change its name from “Sweetwater Resources, Inc.” to “Centaurus Diamond Technologies, Inc.” (the “Name Change”). The full text of the amendment to the Company’s Articles of Incorporation to give effect to the Name Change is filed herewith as Exhibit 3.1 and incorporated herein by reference. SECTION 7 – REGULATION FD Item 7.01 Regulation FD Disclosure. On July 9, 2012, the Company issued a press release announcing the Name Change.A copy of the press release is attached hereto as Exhibit 99.1. SECTION 8 –OTHER EVENTS Item 8.01Other Events. Symbol Change In connection with the Name Change described in Item 5.03 above, FINRA assigned the Company a new stock symbol, “CTDT.”This new symbol took effect at the open of business on July 9, 2012. SECTION 9 –FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits. Exhibit No. Exhibit Description Text of Amendment to Articles of Incorporation Press Release dated July 9, 2012 The information contained in Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, and shall not be deemed incorporated by reference in any filing with the Securities and Exchange Commission under the Securities Exchange Act of 1934 or the Securities Act of 1933, whether made before or after the date hereof and irrespective of any general incorporation by reference language in any filing. Portions of this report may constitute “forward-looking statements” defined by federal law. Although the Company believes any such statements are based on reasonable assumptions, there is no assurance that the actual outcomes will not be materially different. Any such statements are made in reliance on the “safe harbor” protections provided under the Private Securities Litigation Reform Act of 1995. Additional information about issues that could lead to material changes in the Company’s performance is contained in the Company’s filings with the Securities and Exchange Commission and may be accessed at www.sec.gov. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTAURUS DIAMOND TECHNOLOGIES, INC. Dated:July 9, 2012/s/ Alvin A. Snaper Alvin A. Snaper Chief Executive Officer and President 3
